         Case 2:19-cv-11571-JCZ Document 17 Filed 12/02/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 ROGER ANCALADE                                                             CIVIL ACTION

 VERSUS                                                                         NO. 19-11571

 ROBERT TANNER, WARDEN                                                    SECTION: “A”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Roger

Ancalade is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 2nd day of December, 2020.




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
